Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 9 is objected to because of the following informalities:  Claim 9 has no ending period.  Appropriate correction is required.

	Claims 6-18 are objected to because of the following informalities:  They are dependent on rejected claims.  Appropriate correction is required.

Double Patenting
	Claims 1-5 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-24 of U.S. Patent No. 10,387,782 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,387,782 B2.

Claim 1
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note
calculating a proficiency level of a user for operations in a musical performance performed by the user for achieving an objective related to the operations in the musical performance based on history information related to the operations in the musical performance performed by the user and attribute information related to physical features of the user;
Claim 1
a calculation section which calculates a proficiency level of a user for operations performed by the user for achieving an objective related to the operations based on history information related to the operations and attribute information related to physical features of the user;

generating advice for achieving the objective related to the operations in the musical performance based on the proficiency level; and
Claim 1
a generation section which generates advice for achieving the objective related to the operations based on the proficiency level calculated by the calculation section; and

controlling presenting the advice for achieving the 
Claim 1
a control section which controls 

wherein the advice comprises one or more specific instructions for achieving the objective related to the operations in the musical performance, and
Claim 1
wherein the advice comprises one or more specific instructions for achieving the objective related to the operations, and

wherein the proficiency level is based on at least one of the strength or rhythm in the musical performance
Claim 3
an estimation section which estimates other objectives capable of being easily achieved by the user based on the history information and the proficiency level,



Claim 2
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note

wherein the objective related to the operations in the musical performance includes at least one 

Claim 1
a calculation section which calculates a proficiency level of a user for operations performed by the user objective related to the operations based on history information related to the operations and attribute information related to physical features of the user;




Claim 3
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note

wherein the generation of the advice is based on at least one of muscular strength, moveable range of joints of the user, a decrease in strength due to fatigue, or a decrease in concentration due to fatigue.

Claim 1
a generation section which generates advice for achieving the objective related to the operations based on the proficiency level calculated by the calculation section;




Claim 4
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note

acquiring the operation from 

Claim 12
an environmental information acquisition 




Claim 5
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note

wherein the information obtained by the sensor section includes at least one of acceleration information, gyro information, vital formation, image information, position information, or audio data.

Claim 1
a control section which controls presenting the advice for achieving the objective related to the operations to the user by output related to at least one of text, image, or audio,




Claim 19
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note
calculating a proficiency level of a user for operations in a musical performance performed by the user for achieving an 
Claim 1
a calculation section which calculates a proficiency level of a user for operations performed by the user for achieving an 

generating advice for achieving the objective related to the operations in the musical performance based on the proficiency level; and
Claim 1
a generation section which generates advice for achieving the objective related to the operations based on the proficiency level calculated by the calculation section; and 

controlling presenting the advice for achieving the objective related to the operations in the musical performance to the user by output related to at least one of text, image, or audio,
Claim 1
a control section which controls presenting the advice for achieving the objective related to the operations to the user by output related to at least one of text, image, or audio,

wherein the advice comprises one or more specific instructions for 
Claim 1
wherein the advice comprises one or more specific  

wherein the proficiency level is based on at least one of the strength or rhythm in the musical performance.
Claim 3
an estimation section which estimates other objectives capable of being easily achieved by the user based on the history information and the proficiency level,



Claim 20
Instant Application
16/512,596
U.S. Patent No. 10,387,782 B2
Examiner's Note
calculate a proficiency level of a user for operations in a musical performance performed by the user for achieving an objective related to the operations in the musical performance based on history information related to the operations m the musical performance performed by the user and attribute information related to 
Claim 1
a calculation section which calculates a proficiency level of a user for operations performed by the user for achieving an objective related to the operations based on history information related to the operations and attribute information related to physical features of the user;

generate advice for achieving the objective related to the operations in the musical performance based on the proficiency level; and
Claim 1
a generation section which generates advice for achieving the objective related to the operations based on the proficiency level calculated by the calculation section; and 

control presenting the advice for achieving the objective related to the operations in the musical performance to the user by output related to at least one of text, image, or audio,
Claim 1
a control section which controls presenting the advice for achieving the objective related to the operations to the user by output related to at least one of text, image, or audio,

wherein the advice comprises one or more specific instructions for achieving the objective related to the operations in the musical performance, and

Claim 1
wherein the advice comprises one or more specific instructions for achieving the objective related to the operations, and 

wherein the proficiency level is based on at least one of the strength or 
Claim 3
an estimation section which estimates other objectives capable of 




















Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
26 FEB 2022